    8:20-cr-00150-RFR-SMB Doc # 18 Filed: 07/29/20 Page 1 of 1 - Page ID # 32




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:20CR150

         vs.
                                                                              ORDER
DAJUAN PARKER,

                         Defendant.


        This matter is before the court on Defendant's MOTION FOR EXTENSION OF TIME TO

FILE PRETRIAL MOTIONS [17]. For good cause shown, I find that the motion should be

granted. Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed

by September 3, 2020.



        IT IS ORDERED:
        1.      Defendant's UNOPPOSED MOTION TO CONTINUE PRETRIAL MOTION
DEADLINE [34] is granted. Pretrial motions shall be filed on or before September 3, 2020.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date, and September 3, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 29th day of July, 2020.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
